DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
Claim Objections
Claim 22 is objected to because of the following informalities: for consistency, the claim should be amended to recite “polyetherol (P1)”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 – 18, 20 – 24, and 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232631 to Balbo Block et al. in view of US 9,051,442 to Williams et al.
Regarding Claims 16 and 17.  Balbo Block et al. teaches a polyol component/composition comprising:
a polyol mixture comprising a polyether polyol (b2) and a polyether polyol (b3) (Paragraphs 0011 – 0022 and 0071) The polyether polyol (b2) provided in the inventive examples is initiated with sucrose and glycerol (Paragraphs 0011 – 0022 and 0071; Table 1).  The polyether polyol (b3) is initiated with toluene diamine and is provided in an amount of preferably 15 to 25% by weight of the polyol mixture (Paragraphs 0022 and 0044); 
a blowing agent comprising 1-chloro-3,3,3-trifluoropropene (Paragraph 0023); and
at least one tertiary amine as a catalyst (Paragraph 0055).
Balbo Block et al. is silent regarding the amount of blowing agent comprising 1-chloro-3,3,3-trifluoropropene provided.  However, Williams et al. teaches the concept of preparing a polyol composition in which the hydrohaloolefin blowing agent is provided in an amount of preferably 3 to 25 weight percent of the polyol premix composition.  1-chloro-3,3,3-trifluoropropene is specifically set forth as a suitable species of hydrohaloolefin blowing agent (Column 8, Lines 32 – 53; and Column 9, Lines 28 – 32).  
Regarding Claim 18.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein 1-chloro-3,3,3-trifluoropropene may be provided in the (Z) and/or (E) configuration (Paragraph 0048).
Regarding Claim 20.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein polyether polyol (b3) (corresponding to instantly claimed polyether polyol (P2)) is prepared by anionic polymerization of alkylene oxide to toluene diamine as a starter molecule (Paragraphs 0022 and 0028).
Regarding Claim 21.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the OH number of the polyether polyols in the polyol composition is in the range of 50 to 850 mgKOH/g (Paragraph 0027).
Regarding Claim 22.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the polyether polyol (b2) (corresponding to instantly claimed polyether polyol (P1)) is provided in an amount of 20 to 40 weight percent of the polyol mixture (Paragraph 0021).
Regarding Claims 23 and 24.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein a polyester polyol (b1) is further provided in an amount of 47 or 50 weight percent of the polyol mixture in the inventive examples (Paragraph 0021 and Table 1).
Regarding Claim 26.  Balbo Block et al. teaches the polyol composition of Claim 16 my further comprise a flame retardant (Paragraph 0058).
Regarding Claim 27.  Balbo Block et al. teaches a process for preparing a polyurethane foam comprising reacting isocyanates with the polyol composition of Claim 16  (Paragraphs 0011 – 0022 and 0071; Table 1).
Regarding Claim 28.  Balbo Block et al. teaches a polyurethane foam obtained by the process according to Claim 27.  
Regarding Claim 29.  Balbo Block et al. teaches the polyol composition of Claim 16.  As in the instant application, dimethylcyclohexylamine is set forth as a suitable species of catalyst but a number of other species of catalyst are also set forth (Paragraph 0055).  Thus, embodiments in which the polyol composition excludes dimethylcyclohexylamine are also readily envisioned from the reference disclosure.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are persuasive.  Applicant argues that secondary reference Williams et al. observed deleterious effects when a polyol premix including a halogenated olefin blowing agent and a typical amine catalysts is aged, citing Column 2, Lines 57 – 67 and Column 3, Lines 24 – 27 and 39 – 50 of the reference.  Applicant contrasts this to the instant invention in which the polyol composition is required to comprise at least one tertiary amine catalyst.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  While it is noted that Williams et al. teaches the concept of minimizing the use of amine catalysts in its compositions, the outstanding Office action did not suggest it would have been obvious to incorporate the entire composition of Williams et al. into that of primary reference Balbo Block et al.  Rather, it was suggested it would have been obvious it would have been obvious to employ the amount of hydrofluoroolefin catalyst taught by Williams et al. in the 
Moreover, Williams et al. is not directed exclusively to compositions in which amine catalysts are absent (see, for example, the abstract, in which an amine catalyst may be provided).  Williams et al. even teaches a preferred embodiment in which the catalyst system includes the tertiary amine compound N-methyldicyclohexylamine (Column 20, Lines 61 – 67).  Applicant notes that Williams et al. describe the combination of stability and activity when tertiary amine compounds n-methyldicyclohexyalmine and methyl(n-methylamino b-sodium acetate nonylphenol)2- are used in combination with hydrohaloolefins as surprising.  However, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Williams et al. also discusses a number of other tertiary amine catalysts which may be used (see Tables A and B).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) 
Regardless, the Office reiterates that the rejection under 35 U.S.C. 103 does not suggest incorporating the particular tertiary amine catalysts taught by Williams et al. into the foam of Balbo Block et al.  Primary reference Balbo Block et al. itself already teaches the combination of hydrohaloolefin blowing agent and tertiary amine catalyst (Paragraph 0023 and 0055).  Williams et al. is simply relied upon to teach a suitable amount of hydrohaloolefin blowing agent for the preparation of a rigid polyurethane foam composition.  Additionally, as noted by applicant on page 8 of the present remarks, Williams et al. teaches of “deleterious effects between hydrohaloolefin blowing agents and amine catalysts in a stored polyol composition”.  However, this will be a non-issue in the foams of Williams et al., as the polyol composition is not stored or aged.  Instead, the polyol composition containing hydrohaloolefin and tertiary amine catalyst is immediately mixed and reacted with the isocyanate component (see, for example, Paragraph 0079).  
For these reasons, the Office maintains the position that Williams et al. is suitably combined with Balbo Block et al., with both references teaching the concept of including hydrofluoroolefins and tertiary amine catalysts together in polyol compositions for rigid polyurethane foams.  The outstanding rejections under 35 U.S.C. 103 have consequently been maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764